PER CURIAM.
— This day this cause coming on for judgment and decision, it is ordered that pursuant to tbe stipulation of tbe parties, and on tbe authority of State ex rel. Samlin v. District Court, 59 Mont. 600, 198 Pac. 362], that tbe judgment of tbe court below made on tbe fourth day of September, 1919, be and it is hereby reversed and tbe district court *617is ordered to dismiss the proceedings and order the sheriff to return the whiskey and articles seized to the defendants and claimants.
Mr. E. E. Parsons and Mr. Arthur A. Brown, for Appellants.
Mr. Wellington D. Rankin, Attorney General, and Mr. L. A. Foot, Assistant Attorney General, for Respondent.